      Case 1:19-cv-01616-NONE-EPG Document 40 Filed 02/18/21 Page 1 of 1



1
2
3
4
5                                    UNITED STATES DISTRICT COURT

6                                  EASTERN DISTRICT OF CALIFORNIA

7
     KENITH PARK,                                     Case No. 1:19-cv-01616-NONE-EPG (PC)
8
                    Plaintiff,                        ORDER VACATING INITIAL SCHEDULING
9                                                     CONFERENCE
            v.
10                                                    (ECF Nos. 26 & 39)
     JOSE CHAVEZ, et al.,
11
                    Defendants.
12
13          On June 5, 2020, the Court set an initial scheduling conference in this action. (ECF No. 26).

14   The conference is currently set for May 24, 2021, at 11:00 a.m. (ECF No. 39). In the order setting the

15   conference the Court required the parties to exchange initial disclosures thirty days before the

16   conference and to file scheduling conference statements fourteen days before the conference. (ECF

17   No. 26).

18          In light of the coronavirus (COVID-19) pandemic and the evolving coronavirus protocols, the

19   initial scheduling conference is VACATED. The parties are still required to file scheduling

20   conference statements no later than May 10, 2021, and to exchange initial disclosures no later than

21   April 26, 2021. The Court will issue a scheduling order after reviewing the parties’ scheduling

22   conference statements.

23
24   IT IS SO ORDERED.

25
        Dated:     February 18, 2021                           /s/
26                                                     UNITED STATES MAGISTRATE JUDGE
27
28
